NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                          AUG 20 2014

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

AMAZING STEWART,                                 No. 13-15178

               Plaintiff - Appellant,            D.C. No. 1:10-cv-01093-LJO-JLT

  v.
                                                 MEMORANDUM*
L. BROWN; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                            Submitted August 13, 2014**

Before:        SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

       California state prisoner Amazing Stewart appeals pro se from the district

court’s judgment dismissing for failure to exhaust administrative remedies his 42

U.S.C. § 1983 action alleging a failure-to-protect claim. We have jurisdiction



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo, Sapp v. Kimbrell, 623 F.3d 813, 821

(9th Cir. 2010), and we affirm.

      The district court properly concluded that Stewart failed to exhaust his

administrative remedies because Stewart did not notify prison officials as to the

nature of the wrong underlying his failure-to-protect claim in a timely manner. See

id. at 818, 821-24 (describing standard for proper exhaustion and explaining that

an inmate’s grievance must comply with time limits and provide enough

information to alert prison officials to the nature of the wrong for which redress is

sought); Griffin v. Arpaio, 557 F.3d 1117, 1120-21 (9th Cir. 2009) (grievance must

give sufficient notice of claim).

      AFFIRMED.




                                           2                                     13-15178